DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 
Applicant amended Claim 1 to include the phrase “…said weave having strands…” to the phrase “…a preform consisting of a weave of fibres to be impregnated in said mould…” and the replace the resin being injected to impregnate the said preform to reflect that the resin is injected into a weave of fibres and that the injection means of a plurality of tubular injection needs “…are configured to penetrate at least between the strands of weave of the preform to allow resin to be injected while conveying said resin at least to the centre of said weave after the closure of said mould.” [Additions underlined].
Applicant’s arguments appear to be on the following grounds:
The prior art, Newton (EP 0365 579), used in the 35 U.S.C. § 103 rejection as the primary reference, describes and represents an impregnation mold for manufacturing of a composite material part from a preform consisting of resin impenetrable cores of foam surrounded by layers of reinforcing fibres.  Newton teaches the introduction of a nozzle that penetrates the foam core in a pre-existing gallery (underlining by Applicant). These pre-existing galleries are made in the top and lower skins of the mold as well as in the foam core itself. The galleries in the skins are in the form of tubes inserted in these skins or 
First, Newton does not relate to an impregnation mold for the manufacture of a turbomachine part made of composite material obtained from a preform consisting of a weaving of fibers. It is indeed only a preform made of a weaving of fibers that is claimed.
Secondly, Newton does not disclose a needle but a nozzle which is not capable of penetrating the weaving of the skins because a gallery already exists before insertion and is designed specifically to receive the nozzle. These galleries have no other function than of conveying the resin in the fibers of the skins that is to say NOT toward the resin impenetrable cores (capitals by Applicant). 
Moreover, there is no passage of Newton where it is mentioned that the nozzle penetrates the weaving of the skins, but at best passes through a gallery as taught as practiced in the weaving of the skin, but not actually penetrating the weave. The nozzle does not need to penetrate the skin since the skin already has a gallery provided for this purpose, which the nozzle can pass through.
The secondary reference used in the 35 U.S.C. § 103 rejection, Usui (WO 2016063388 with citations to English equivalent US 2017/0297235), provide reference tubes having no connection with injection into the mold, but, in contrast, with a resin injection unit whereby the mold comprises only flow channels but not extending into the cavity as needles. 
These arguments are not persuasive for the following reasons: 
Applicant’s arguments filed December 20, 2020 appear to reiterate the same arguments from the Applicant Arguments/Remarks dated December 9, 2020 on the following grounds, except that Applicant supports the amendment of Claim 1 relative to the penetration of the needles between the strands is based on the test of the specification page 10, last line, and page 16, second paragraph.
The Examiner maintains previous arguments as to Applicant's assertion regarding the primary reference (Newton EP 0 365 579) in that the tubular insertion nozzle of this prior art is functionally different than the injection needle of the instant application. Applicant argues that the tubular injection tube or nozzle does not read upon the penetration of a needle into the weave as disclosed in the instant application. Applicant asserts that the "galleries" used with the injection nozzles of the prior art are functionally different because the insertion nozzle does not have the piercing capability of a needle. 
First, this is a claim to an impregnation mould. Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 
Additionally, Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Second, Examiner maintains that the nozzle disclosed by the primary reference Newton can be considered functionally as a “tubular injection needle” as recited in Claim 1, since its purpose is to inject resin and, while it is adapted to pass through the injection port into a gallery, its function is to ensure that it is evenly disturbed between the upper and lower skins simultaneously (Col. 5 lines 41-45).
Examiner further maintains that while the secondary reference, Usui, discloses resin being injected through an injection port from a separate resin injection unit, Usui also teaches a plurality of injection ports in the form of several tubes functioning in the same way as the primary reference (paragraph [0048]). 
Finally, in response to applicant's argument that that the reference tubes of Usui have no connection with the injection in the mold but with the resin injection unit, the test for obviousness is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (EP 0 365 579) in view of Usui (WO 2016063388, with citations to English equivalent US 2017/0297235).
Regarding Claim 1, Newton discloses an impregnation mould  (Fig. 2 Col. 5 lines 26-31 mould – 10 for manufacturing a turbine engine part, made of composite material, consisting of a weaving of fibres (Fig. 2 Col. 2 lines 11-25), said mould having a first mould portion of which a first recess is substantially complementary to a first surface of the preform, and a second portion of which a second recess is substantially complementary to a second surface of the preform (Fig. 2 upper and lower mould halves – 12, 14 respectively), said first and second portions being capable of being attached to one another at the time said mould is closed so that the first and second recesses define a cavity in which at least one 
In the same field of endeavor, composite-material molding method and device, Usui teaches that a molding device with an openable and closable mold for forming a fiber composite material injects resin into the cavity while clamping pressure is exerted on the mold and while curing the resin (abstract). The resin injection unit comprises a plurality of tubes for injecting the resin into the cavity (Figs, 1, 2 paragraph [0034] resin injection unit – 30 plurality of tubes – 33a, 33b, 36, 37a and 37b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Newton to incorporate the teachings of Usui whereby an impregnation mold with two halves substantially complementary to the surfaces of the preform consisting of a weaving of fibers, that when closed define a cavity and that has an injection means  for injecting resin with tubular injection needles configured to penetrate the weave of the preform while conveying the resin to the center of the weave would also consider that this configuration would incorporate a plurality of injection ports in the form of several tubes. One with ordinary skill in the art would be motivated to do so, because it becomes possible to cause the resin to disperse inside the cavity and to reach places that are difficult to reach (Usui, paragraph [0048]). 
2.	Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newton and Usui as applied to Claim 1 above, and further in view of Forest (US 2005/0184413).
	Regarding Claim 2, the combination of Newton and Usui disclose all the limitations of Claim 1 but do not teach that the needles are retractable and are movable between an extended position and a retracted position. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Newton and Usui to incorporate the teaching of Forest whereby an impregnation mould with tubular injection needles for impregnation or a preform consisting of a weave of fibers, would also consider that these needles are movable and will extend to penetrate the weave and withdraw into a retracted position. One with ordinary skill in the art would use naturally be motivated to combine these teachings since because the use of multiple nozzles would improve the versatility of infiltrating the preforms with molten resin and would allow for gradient pressures over the top and bottom of the preform thus lessening the opportunity for damaged parts to occur (Forest paragraph [0026]). 
Regarding Claim 3, the combination of Newton and Usui disclose all the limitations of Claim 1 but do not teach that the first and second mould portions each have a first and second plurality of needles that extend to the first and second mould surfaces. 
However, Forest teaches that each of the first and second mold portion wherein each of the first and second mould portions has a first plurality and a second plurality of needles (nozzles), respectively, (Fig. 3  paragraphs [0022] [0026] top runners – 43 bottom runners – 41 multiple nozzles ) with respect to the whole of the first and second surfaces, in order to penetrate at least the weave of the first and second surfaces (paragraph [0022] runner (lower) – 47 runner (upper) – 49 for injection into the outside of the preform)
Regarding Claim 4, the combination of Newton, Usui and Forest teach all the limitations of Claim 3 and both Usui and Forest teach that the needles of the first plurality of needles are not arranged to face  
3.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newton, Usui and Forest as applied to Claim 2 above, and further in view of McColl (US 604,590).
Regarding Claim 5, the combination of Newton, Usui and Forest teach all the limitations of Claim 2, but do not teach the that the plurality of needles are rigidly connected to at least one first or second block.
In an analogous art, mold or die for plastic substances, McColl teaches that each needle of the first plurality or second plurality of needles is rigidly connected to at least one first or second block, respectively (Fig. 1 Col. 1 lines 32-34 reciprocating die-stocks – 8), the needles of said first or second block being substantially parallel to one another (Fig. 1 Col. 1 lines 44-46) , and said first or second block being slidably moved towards the preform in parallel with a direction of the needles by means of a corresponding actuator in the corresponding first or second mould portion (Figs 1,2,3 Col. 1 lines 37-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Newton, Usui and Forest to incorporate the teachings of McColl whereby an impregnation mould with tubular injection needles for impregnation or a preform consisting of a weave of fibers would consider that the movable needles are mounted on rigid blocks.  One with this ordinary skill would be motivated to do so since a plunger would then fit accurately into these needles and prevent the resin from finding its way out through the needles as long as the parts 
Regarding Claim 6, the combination of Newton, Usui, Forest and McColl teach all the limitations of Claim 5 and McColl further teaches each first or second mould portion receives at least two first or two second blocks (Col.1 lines 32-39), respectively, which are fitted slidably in the first or second mould portion, respectively (Col. 1 line 41 sliding heads – 12), along different strokes, the stroke of each first or second block being configured to allow the needles to penetrate at least a corresponding region, of predetermined thickness (Col. 2 lines 8-64 sides brought into contact with bar of soap), of the weave of the preform with respect to the corresponding first or second surface, respectively (Col. 2 lines 100-103).
Regarding Claim 7, the combination of Newton, Usui and McColl teach all the limitations of Claim 5 and Usui further teaches that the needles of each first or second block are supplied with resin according to a flow rate, pressure and injection duration configured to fill the predetermined thickness of the weave of the preform with respect to the corresponding first or second surface (paragraphs [0042] [0093] amount of resin adjusted by pressure and flow channel area). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742